Case 1:20-cv-00758-TSE-TCB Document 13 Filed 10/21/20 Page 1 of 2 PagelD# 152

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

SUNBELT RENTALS, INC. )
Plaintiff,

v. Civil Action No. 1:20-cv-758
PERDOMO NATIONAL )
WRECKING CO., LLC, )
Defendant. )
ORDER

On October 2, 2020, United States Magistrate Judge Theresa Carroll Buchanan entered a
Report and Recommendation (the “Report”) in this case, recommending that default judgment be
entered in favor of Plaintiff Sunbelt Rentals, Inc. and against Defendant Perdomo National
Wrecking Co., LLC.

Upon consideration of the record and Judge Buchanan’s Report, to which no objections
have been filed, and having found no clear error,!

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as set forth in the Report (Dkt. 12).

Accordingly,

It is hereby ORDERED that plaintiff's motion for default judgment (Dkt. 8) is

GRANTED.

 

' See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate’s report, the court “need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.””).
Case 1:20-cv-00758-TSE-TCB Document 13 Filed 10/21/20 Page 2 of 2 PagelD# 153

Itis further ORDERED that DEFAULT JUDGMENT be entered in favor of Plaintiff and
against Defendant.

It is further ORDERED that default judgment is entered against Defendant Perdomo
National Wrecking Co., LLC, and in favor of Plaintiff Sunbelt Rentals Inc. in an amount of
$118,807.10 which consists of (i) $116,977.40 in unpaid invoices and service charges; and (ii)
$1,829.70 in prejudgment interest from May 16, 2020 to August 31, 2020 at six percent daily
interest.

It is further ORDERED that Plaintiff is also awarded interest on the $118,807.10 to accrue
daily at a rate of six percent from August 31, 2020 to the date of the entry of this Order.

It is further ORDERED that Plaintiff is entitled to reasonable attomey’s fees and costs
related to this litigation. Plaintiff is DIRECTED to provide information regarding its reasonable
attomey’s fees and costs within FOURTEEN DAYS of the entry of this Order.

The Clerk of the Court is directed to enter Rule 58 judgment against Defendant Perdomo
National Wrecking Co., LLC and in favor of Plaintiff Sunbelt Rentals, Inc. in the amount of
$118,807.10 plus prejudgment interest at the rate of six percent daily from August 31, 2020 to the
date of the entry of this Order and post-judgment interest at the rate for federal judgments from
the date of the entry of this Order until the judgment is satisfied,

The Clerk is further directed to provide a copy of this Order to all counsel of record, to

Defendant’s last known addresses of record, and to place this matter among the ended causes.

Alexandria, Virginia
October 21, 2020

 
